Citation Nr: 1048381	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for venous insufficiency of the 
bilateral lower extremities, to include as secondary to service-
connected diabetes mellitus or service-connected coronary artery 
disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1967 to September 
1969 and from January 1970 to January 1973. 

This matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a November 2004 rating decision issued by 
the Regional Office (RO) in Honolulu, Hawaii.  The Board returned 
the case for further evidentiary development in August 2009, and 
the case has now been returned to the Board for further appellate 
review. 


FINDING OF FACT

The Veteran did not develop venous insufficiency of his bilateral 
lower extremities during service or for many years thereafter, 
and it is not shown to be causally or etiologically related to 
service or to a disability of service origin.


CONCLUSION OF LAW

Venous insufficiency of the bilateral lower extremities was not 
incurred in or aggravated during active service, and is not 
proximately due to or the result of a service connected disease 
or injury.   38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2003 and 
August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that his "lower leg problems," 
namely his lower leg edema and stasis pigmentation (a condition 
currently diagnosed as venous insufficiency) is related to his 
service-connected coronary artery disease, a condition linked to 
his service-connected diabetes mellitus.  The Board notes that 
the Veteran has been awarded service connection for diabetes 
mellitus based on his presumed exposure to herbicides while 
serving in the Republic of Vietnam, and he has been awarded 
service connection for coronary artery disease as secondary to 
his service-connected diabetes mellitus.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or to the extent a non-service connected 
disability is increased in severity by a service connected 
disability.  38 C.F.R. § 3.310(a).

The Veteran's service treatment records, including his various 
service medical examinations, do not reflect any findings of 
peripheral edema or pigmentation changes of the Veteran's lower 
extremities.  Moreover, the Veteran does not now contend that his 
lower leg conditions originally manifested during service.  
Rather, as referenced above, the Veteran contends that his lower 
leg edema and stasis pigmentation changes, which developed after 
service, are secondary to his service-connected coronary artery 
disease, which in turn is secondary to his service-connected 
diabetes mellitus.

The Veteran's post-service treatment of record reflects various 
findings of peripheral edema, including as reflected in February 
1990 private treatment record noting edema of the Veteran's lower 
legs and stasis dermatitis, an October 2000 private treatment 
record noting that the Veteran had hyperpigmented legs and feet, 
a January 2001 private treatment record noting edema of the lower 
extremities, and an October 2003 VA treatment record noting 
significant peripheral edema.  However, the Veteran was not 
diagnosed with an underlying chronic disability related to these 
symptoms until his diagnosis of venous insufficiency in December 
2003.  In that regard, it is noted that an October 2000 
comprehensive list of the Veteran's various diagnosed illnesses 
failed to list venous insufficiency as a diagnosed condition, and 
a February 2003 private treatment record noted that the Veteran 
had no edema of the lower extremities.  As an aside, the Board 
also notes that while the Veteran's post-service treatment 
records include many complaints related to the Veteran's lower 
extremities, the vast majority of these complaints were 
attributed to the Veteran's long-standing diabetic neuropathy of 
the bilateral lower extremities (a service-connected condition). 

As referenced above, the first diagnosis of venous insufficiency 
of record is reflected in a December 2003 VA examination report.  
The Veteran was afforded this VA examination in conjunction with 
numerous service connection claims, including a claim for poor 
foot circulation.  The examination report includes a diagnosis of 
severe vascular insufficiency of the lower extremities, and the 
examiner characterized the Veteran's disorder as "[i]nsulin 
dependent diabetes poorly controlled with complicating severe 
vascular insufficiency...."  In an April 2004 addendum to this 
examination report, the examiner reiterated that the Veteran's 
vascular insufficiency was secondary to his diabetes mellitus.   

After the Veteran filed a claim seeking a total disability rating 
based on unemployability (which was subsequently granted) the 
Veteran was afforded another VA examination, which was conducted 
in October 2004.  The October 2004 VA examination included an 
assessment of the Veteran's lower leg disorders, and the examiner 
diagnosed the Veteran with venous insufficiency causing stasis 
dermatitis.  In reaching the diagnosis of venous insufficiency as 
the cause of the Veteran's stasis dermatitis (and peripheral 
edema), the examiner noted that stasis dermatitis can be caused 
by venous insufficiency, cardiac insufficiency, renal failure, or 
a combination of all three causes.  However, the examiner noted 
that the Veteran's cardiac ejection fraction, which was noted to 
be 45 percent prior to his 2003 cardiac bypass surgery, would 
have improved after he underwent that surgery; therefore the 
Veteran's current stasis dermatitis could not be due to his 
coronary artery disease.  The examiner further stated that the 
Veteran's recent laboratory results, including his BUN and 
creatinine levels, were only mildly elevated; therefore the 
examiner opined that the Veteran's stasis dermatitis was less 
likely than not related to renal insufficiency.  The examiner 
then stated that because coronary artery disease and renal 
insufficiency had been eliminated as possible etiologies for the 
Veteran's stasis dermatitis, the Veteran's stasis dermatitis was 
due to venous insufficiency.  However, the examiner stated that 
diabetes mellitus is not a risk factor for developing venous 
insufficiency; rather the risk factors for developing venous 
insufficiency are obesity, advanced age, a history of a leg 
injury, and a history of deep vein thrombosis.  Accordingly, the 
examiner opined that the Veteran's venous insufficiency was not a 
complication of his service-connected diabetes mellitus. 

The Veteran's subsequent VA treatment records reflect findings of 
peripheral edema, but no opinions regarding the etiology of the 
Veteran's venous insufficiency.  

Pursuant to the Board's August 2009 decision, an addendum medical 
opinion was obtained to address whether the Veteran's service-
connected diabetes mellitus could have aggravated his venous 
insufficiency.  The corresponding addendum opinion, authored in 
April 2010 by a VA physician who did not examine the Veteran in 
2004, reflects that the VA physician reviewed the Veteran's 
claims file and medical literature related to venous 
insufficiency.  The VA physician then explained the etiology of 
the Veteran's currently diagnosed chronic venous insufficiency, 
stating that venous insufficiency is caused by partial vein 
blockage or blood leakage around the valves of the veins.  The 
physician stated that the Veteran had several known risk factors 
for the development of venous insufficiency, namely a history of 
smoking, obesity, and advanced age. The physician further stated 
that while diabetes mellitus is a known risk factor for the 
development of peripheral artery disease, it is not a known risk 
factor linked to the development of venous insufficiency.  
Moreover, the physician found no medical literature reflecting 
that diabetes mellitus has any effect on venous insufficiency and 
therefore was not shown to permanently worsen this condition.  
Accordingly, the physician found that the Veteran's venous 
insufficiency was not caused by or aggravated by his service-
connected diabetes mellitus.

Turning first to the issue of direct service connection, the 
Board notes that the Veteran does not contend, nor does the 
evidence suggest, that his currently diagnosed venous 
insufficiency is directly related to service.  The Veteran's 
service treatment records do not reflect that he developed edema 
and stasis pigmentation of his lower extremities during service 
or for many years thereafter.  Rather, the Veteran reports that 
he developed this condition in the 1990's, and the first post-
service treatment record reflecting a finding of edema of the 
lower extremities is reflected in a 1990 private treatment 
record.  Moreover, there are no medical opinions of record 
linking the Veteran's venous insufficiency, first diagnosed in 
2003 (approximately 30 years after the Veteran's discharge from 
his second period of service), to service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).   

Turning next to the Veteran's claimed theory of entitlement that 
his venous insufficiency is due to his service-connected coronary 
artery disease which is secondary to his service-connected 
diabetes mellitus, the probative medical evidence of record fails 
to relate the Veteran's venous insufficiency to any service-
connected condition.  The Board acknowledges that the 2003 VA 
examiner characterized the Veteran's venous insufficiency as a 
complication of his diabetes mellitus and reiterated this 
characterization in a 2004 addendum to the 2003 examination 
report.  However, the 2003 examiner provided no supporting 
rationale for linking the two disabilities.   Moreover, both the 
VA examiner who conducted the Veteran's October 2004 VA 
examination and the VA physician who offered the April 2010 
addendum opinion found that there was no relationship between the 
Veteran's diabetes mellitus and venous insufficiency and cited 
their review of relevant medical literature that failed to find 
such a correlation in support of their opinions.  Furthermore, 
both of these medical opinions found that the Veteran had other 
risk factors contributing to his development of venous 
insufficiency, including his morbid obesity, history of cigarette 
smoking, and advanced age, all of which are documented in the 
Veteran's post-service treatment records associated with his 
claims file.  

Accordingly, the Board finds that the October 2004 and April 2010 
VA medical opinions regarding the etiology of the Veteran's 
venous insufficiency and its potential relationship to his 
service-connected diabetes mellitus are more probative than the 
conclusory medical opinion offered without any supporting 
rationale by the December 2003 VA examiner.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (holding that among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).   

Moreover, with regard to the Veteran's contention that his lower 
extremity edema is the result of his service-connected coronary 
artery disease, the 2004 examiner who explored the etiology of 
the Veteran's stasis pigmentation (and related edema) found that 
it was not the result of his coronary artery disease, but rather 
due to venous insufficiency, and the risk factors for venous 
insufficiency cited by the examiner did not include coronary 
artery disease.  Thus, the medical evidence of record fails to 
relate the Veteran's lower leg edema (currently diagnosed as a 
symptom of venous insufficiency) to his service-connected 
coronary artery disease.

The Board specifically acknowledges its consideration of the lay 
evidence of record when considering the merits of this claim, 
including the Veteran's contention that his lower leg edema is 
related to his service-connected coronary artery disease (a 
complication of his service-connected diabetes mellitus) that his 
treating VA physicians have linked his lower leg symptoms to his 
coronary artery disease.  However, the Veteran, as a lay person, 
is not qualified to provide a medical nexus between his venous 
insufficiency and his diabetes mellitus or coronary artery 
disease, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation), and as discussed in the Board's analysis above, the 
more probative medical opinions of record fail to provide such a 
medical nexus.   

In sum, the evidence of record fails to suggest that the 
Veteran's venous insufficiency is directly related to service, 
and the more probative medical opinions of record fail to link 
the Veteran's venous insufficiency to any service-connected 
disability.  Accordingly, a basis for granting service connection 
for venous insufficiency has not been presented, and the 
Veteran's appeal of this issue is therefore denied.



ORDER

Service connection for venous insufficiency of the bilateral 
lower extremities, to include as secondary to either service-
connected diabetes mellitus or service-connected coronary artery 
disease, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


